t c memo united_states tax_court robert b mcghee petitioner v commissioner of internal revenue respondent docket no filed date charles norman woodward for petitioner dessa j baker-inman and bruce k meneely for respondent memorandum findings_of_fact and opinion thornton judge pursuant to sec_6015 petitioner seeks relief from joint_and_several_liability for unpaid federal income taxes for and 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact the parties have stipulated some facts which we incorporate by this reference when he petitioned the court petitioner resided in oklahoma petitioner and cynthia s mcghee mrs mcghee have been married at all relevant times and have not been legally_separated they have four children who were minors during the years at issue petitioner has a master’s degree in business administration since he has been a commercial airplane pilot an occupation that keeps him away from home about days each month during the years at issue he was also active in the air force reserve for about years beginning in or petitioner and mrs mcghee operated an aviation training business in or petitioner and mrs mcghee as well as their aviation business filed for bankruptcy their debts included significant federal_income_tax and trust fund liabilities on date petitioner and mrs mcghee submitted to the internal_revenue_service irs an offer-in-compromise based on doubt as to collectibility offering to pay dollar_figure to compromise tax_liabilities totaling dollar_figure for the years through by letter dated date the irs accepted this offer- 2numbers have been rounded to the nearest dollar in-compromise in petitioner and mrs mcghee paid the dollar_figure from the proceeds of a home equity loan at some time undisclosed in the record but no later than mrs mcghee accepted employment with the oklahoma city law firm of burch george p c burch george during and until date she was burch george’s office manager and bookkeeper around date she began embezzling by periodically writing checks to herself on burch george’s checking account in date she got caught it was then that petitioner first learned that she had been embezzling on date burch george filed a civil suit against petitioner and mrs mcghee asserting that mrs mcghee had embezzled funds and seeking recovery_of the embezzled funds plus damages and costs on date criminal charges were filed against mrs mcghee for counts of embezzlement from burch george over the period date through date on date mrs mcghee entered a no contest plea on date she was sentenced to years in prison and years’ probation on date her sentence was suspended and she was ordered to pay dollar_figure of restitution to 3on date after the criminal proceedings had been instituted burch george withdrew this civil cause of action burch george with dollar_figure due_date and dollar_figure due each month thereafter initially mrs mcghee deposited the embezzled funds into a bank of oklahoma checking account that she held jointly with petitioner in date she opened another bank of oklahoma account in her name alone and began depositing the embezzled funds into that account during the years at issue petitioner maintained separate checking accounts in his name alone at other banks he deposited his paychecks into these accounts which he used to pay household expenses including mortgage payments utilities and insurance for and burch george sent mrs mcghee forms w-2 wage and tax statement reporting only the wages paid to her dollar_figure for and dollar_figure for and none of the embezzled funds on or about date petitioner and mrs mcghee filed their joint federal_income_tax return for on or about date they filed their joint federal_income_tax return for on these joint returns they reported their wages but no embezzlement income the taxes reported on these 4petitioner testified that he paid burch george dollar_figure on the day of mrs mcghee’s sentencing the record does not reveal what other_amounts if any have been repaid to burch george 5on their original joint federal_income_tax return petitioner and mrs mcghee reported wages of dollar_figure of which dollar_figure was attributable to mrs mcghee’s wages from burch george on their original joint federal_income_tax return continued returns were paid in full petitioner personally prepared these joint returns on date burch george mailed mrs mcghee forms 1099-misc miscellaneous income reporting nonemployee compensation of dollar_figure for and dollar_figure for these amounts represented the funds that she had embezzled from burch george on date after the irs had commenced an audit of petitioner and mrs mcghee’ sec_2002 joint_return petitioner and mrs mcghee filed amended joint federal_income_tax returns for and reporting as income the embezzlement proceeds reported on the forms 1099-misc the amended_return reflects additional tax of dollar_figure and a balance due of dollar_figure the amended_return reflects additional tax of dollar_figure and a balance due of dollar_figure respondent accepted the amended joint returns processed them and on date assessed the tax stated on them neither petitioner nor mrs mcghee paid the balances due on the amended returns on date petitioner filed forms request for innocent spouse relief requesting relief with respect to the additional taxes reported on the amended joint returns for and on date respondent sent petitioner a continued petitioner and mrs mcghee reported wages of dollar_figure of which dollar_figure was attributable to mrs mcghee’s wages from burch george notice_of_determination denying his requests for relief respondent has issued no statutory_notice_of_deficiency to petitioner for or opinion i general principles in general married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire federal_income_tax liability for that year whether as reported on the joint_return or subsequently determined to be due sec_6013 see sec_1_6013-4 income_tax regs subject_to various conditions an individual who has made a joint_return with his or her spouse may seek relief from the joint_and_several_liability arising from that joint_return there are three types of relief available under sec_6015 in general sec_6015 provides full or apportioned relief from joint_and_several_liability with respect to an understatement sec_6015 provides divorced or separated taxpayers proportionate tax relief with respect to a deficiency and in certain circumstances sec_6015 provides equitable relief if relief is not available under sec_6015 or c petitioner seeks relief under sec_6015 or alternatively under sec_6015 ii relief under sec_6015 the assertion of a tax_deficiency is a prerequisite to our granting relief under sec_6015 120_tc_62 billings v commissioner tcmemo_2007_234 rosenthal v commissioner tcmemo_2004_89 see sec_6015 providing this court jurisdiction to determine the appropriate relief available under sec_6015 or c in the case of an individual against whom a deficiency has been asserted because respondent has asserted no deficiency for or petitioner does not qualify for relief under sec_6015 iii equitable relief under sec_6015 a taxpayer who does not qualify for relief under sec_6015 or c may nevertheless be relieved from joint_and_several_liability if taking into account all the facts and circumstances it would be inequitable to hold the taxpayer liable for any unpaid tax or deficiency sec_6015 in determining the appropriate relief available under sec_6015 we apply a de novo scope and standard of review 132_tc_203 petitioner bears the 6this circumstance also precludes relief under sec_6015 which in any event petitioner has not sought burden of proving that he is entitled to equitable relief under sec_6015 see rule a a threshold conditions revproc_2003_61 2003_2_cb_296 prescribes guidelines that the commissioner applies in determining whether an individual qualifies for relief under sec_6015 revproc_2003_61 sec_4 c b pincite lists threshold conditions that must be satisfied before the commissioner will consider a request for equitable relief under sec_6015 7petitioner does not contend that the burden_of_proof should shift to respondent pursuant to sec_7491 8before our decision in 132_tc_203 this court looked to revproc_2003_61 2003_2_cb_296 or the revenue_procedure which it superseded revproc_2000_15 2000_1_cb_447 to decide whether the commissioner had abused his discretion in denying relief under sec_6015 see eg wiener v commissioner tcmemo_2008_230 applying revproc_2000_15 supra beatty v commissioner tcmemo_2007_167 applying revproc_2003_61 supra since porter this court has continued to look to these revenue procedures as providing relevant factors for deciding de novo whether an individual is entitled to relief under sec_6015 see eg downs v commissioner tcmemo_2010_165 applying revproc_2003_61 supra wilson v commissioner tcmemo_2010_134 applying revproc_2000_15 supra 9the seven threshold conditions are the requesting spouse must have filed a joint_return for the taxable years for which relief is sought the requested relief must not have been available to the requesting spouse under sec_6015 or c the requesting spouse applied for relief no later than years after the date of the irs’ first collection activity no assets were transferred between the spouses as part of a fraudulent scheme by the spouses to hide income or avoid tax the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not file or continued the parties agree that petitioner meets these threshold conditions b safe_harbor conditions if the threshold conditions are met the commissioner ordinarily will grant equitable relief under sec_6015 with respect to an underpayment of income_tax reported on a joint_return if the following three safe_harbor conditions are satisfied on the date of the request for relief the requesting spouse is no longer married to or is legally_separated from the nonrequesting spouse or has not been a member of the nonrequesting spouse’s household at any time during the months preceding the request for relief on the date the requesting spouse signed the joint_return the requesting spouse did not know or have reason to know that the nonrequesting continued fail to file the return with fraudulent intent and and the income_tax_liability from which the requesting spouse seeks relief is attributable to an item of the individual with whom the requesting spouse filed the joint_return revproc_2003_61 sec_4 c b pincite in the revenue_procedure that immediately preceded revproc_2003_61 supra the seventh condition listed above income attribution was treated not as a threshold condition but rather as a factor that might weigh for or against relief under the facts_and_circumstances_test see revproc_2000_15 sec_4 f c b pincite this court has followed that approach in applying revproc_2000_15 supra both under its pre-porter abuse_of_discretion standard see eg rosenthal v commissioner tcmemo_2004_89 and under its porter de novo review standard see eg wilson v commissioner supra because the parties agree that the income attribution factor is appropriately treated as a threshold condition and has been satisfied we give no further consideration to this issue spouse would not pay the income_tax_liability and the requesting spouse will suffer economic hardship if relief is not granted revproc_2003_61 sec_4 c b pincite the parties agree that petitioner does not qualify for this safe_harbor relief because if for no other reason he fails the first condition regarding marriage and household membership c facts_and_circumstances_test a requesting spouse such as petitioner who satisfies the threshold conditions under revproc_2003_61 sec_4 but does not qualify for safe_harbor relief under revproc_2003_ sec_4 is nevertheless eligible for relief under sec_6015 if taking into account all facts and circumstances it is inequitable to hold the requesting spouse liable for an underpayment on a joint_return sec_4 revproc_2003_ c b pincite lists various factors to be considered in deciding whether to grant equitable relief under sec_6015 no single factor is determinative all factors are to be considered and weighed appropriately and the listing of factors is not intended to be exhaustive id our analysis of the relevant facts and circumstances is set forth below marital status petitioner and mrs mcghee have been married at all relevant times although petitioner was frequently away from home because of business and military service these temporary absences are not considered separation for this purpose since it could be reasonably expected that he would return as he did to the family household see id sec_4 a i c b pincite this factor is neutral nonrequesting spouse’s legal_obligation to pay pursuant to a divorce decree or agreement because petitioner and mrs mcghee have not divorced this factor is neutral abuse the parties agree that mrs mcghee never abused petitioner this factor is neutral health problems the parties agree that petitioner had no serious physical or mental health problems during or or at any other pertinent time this factor is neutral compliance with federal tax laws respondent concedes that petitioner’s compliance with the income_tax laws in years following the years at issue favors relief economic hardship this factor favors relief if paying the tax debt would leave the requesting spouse unable to pay reasonable basic living_expenses sec_301_6343-1 proced admin regs respondent concedes that this factor favors relief significant benefit this factor weighs against relief if the requesting spouse received significant benefit beyond normal support from the unpaid income_tax_liability or item giving rise to the deficiency revproc_2003_61 sec_4 a v c b pincite a significant benefit is any benefit in excess of normal support sec_1_6015-2 income_tax regs normal support is to be measured by the parties’ circumstances 93_tc_672 unusual or lavish support does not constitute normal support id pincite see 992_f2d_1256 2d cir affg tcmemo_1992_228 as petitioner and mrs mcghee reported on their amended joint tax returns mrs mcghee embezzled over dollar_figure dollar_figure in and dollar_figure in petitioner has offered no detailed explanation of what became of these funds mrs mcghee testified vaguely that she spent the embezzled funds on food and clothing for herself and her children and for the children’s soccer and cheerleading activitiesdollar_figure on the basis of this vague 10we do not find this testimony entirely credible it seems unlikely that in about a year mrs mcghee would have spent more than dollar_figure of embezzled funds on food clothing and children’s activities especially in the light of petitioner’s testimony that he also gave mrs mcghee funds from his separate bank accounts to pay for food groceries and soccer fees there appears to be no dispute however that mrs mcghee spent the embezzled funds almost as quickly as she got them in the continued testimony petitioner asserts with little elaboration that he did not benefit from the embezzled funds apart from normal support petitioner has not expressly argued that he did not significantly benefit from the unpaid income_tax_liability petitioner has introduced no evidence by which we might evaluate what might be considered normal support for him and has produced no specific evidence of lifestyle expenditures and asset acquisitions before during or after the years at issuedollar_figure without such evidence we are in no position to determine whether petitioner benefited from the embezzled funds or the unpaid tax_liabilities in a manner that was beyond what might be considered his normal support see estate of krock v commissioner supra pincite but even if we were to assume for the sake of argument that all the embezzled funds and amounts saved from taxes were used to cover family living_expenses it would appear that total living_expenses thus covered would have exceeded by more than percent what petitioner and mrs mcghee could have afforded on the basis of their combined wages the subsidizing of such an enhanced lifestyle would constitute a benefit to continued absence of evidence to the contrary it seems likely that the embezzled funds were used to subsidize petitioner and mrs mcghee’s general lifestyle 11given that petitioner was the primary breadwinner in his household disregarding the embezzlements it would appear that he normally would have supported mrs mcghee rather than the other way around petitioner exceeding normal support see 118_tc_106 finding that the taxpayer received a benefit exceeding normal support where tax savings helped cover family expenditures including children’s education affd 353_f3d_1181 10th cir petitioner has not carried his burden to prove that he enjoyed no significant benefit from the embezzled funds or the unpaid tax_liabilities this factor weighs against relief knowledge or reason to know this factor weighs against relief if the requesting spouse knew or had reason to know that the nonrequesting spouse would not pay the income_tax_liability revproc_2003_61 sec_4 a iii a c b pincite it seems clear that when petitioner signed the amended joint returns he knew or should have known that the additional taxes reported thereon would go unpaid according to respondent that is all that matters he contends because the underpayments at issue arose from petitioner and mrs mcghee’s amended joint returns we should evaluate petitioner’s knowledge as of the time he signed the amended joint returns rather than as of the time he signed the original joint returns respondent also acknowledges however that this court has held to the contrary see billings v commissioner tcmemo_2007_234 rosenthal v commissioner tcmemo_2004_89 in rosenthal this court stated it is unpersuasive to argue as does respondent that petitioner’s voluntary filing of an amended return and her attendant payment of the delinquent taxes attributable to the omission_of_income from the original return militate against equitable relief simply because she had to have known of the omission before she filed the amended_return and made the payment furthermore as this court reasoned in billings it would seem a trap for the unwary--and an inefficient requirement from the irs’s perspective--to require spouses to go through an audit whose outcome is preordained in a situation like that faced by the widow rosenthal or mr billings rather than fess up by filing an amended_return respondent suggests that rosenthal and billings were decided incorrectly we decline respondent’s invitation to revisit the holdings in these cases however for we conclude that the knowledge factor is unfavorable to petitioner even as evaluated as of the time he signed the original returns more particularly on date when petitioner signed the original joint_return he had actual knowledge of mrs mcghee’s embezzlements which had been the subject of both a civil suit and criminal charges on date when petitioner signed the original joint_return he did not yet have actual knowledge of mrs mcghee’s embezzlments but he had reason to know we believe of items that may be said to have reflected an understatement in tax see rosenthal v commissioner supra in deciding whether a requesting spouse had reason to know of an understatement a key factor is the extent to which family expenditures of which the spouse had knowledge exceeded reported income barranco v commissioner tcmemo_2003_18 citing 72_tc_356 and hammond v commissioner tcmemo_1990_22 affd without published opinion 938_f2d_185 8th cir other relevant considerations include the requesting spouse’s education level any deceit or evasiveness of the nonrequesting spouse the requesting spouse’s degree of involvement in the activity generating the income_tax_liability the requesting spouse’s involvement in business and household financial matters the requesting spouse’s business or financial expertise and any lavish or unusual expenditures compared with past spending levels barranco v commissioner supra revproc_2003_61 sec_4 a iii c c b pincite the dollar_figure that mrs mcghee embezzled in exceeded the dollar_figure of total wages reported on the original joint_return according to mrs mcghee’s testimony she used these embezzled funds to cover family living_expenses as previously discussed this would mean that family_expenses covered in this manner exceeded petitioner and mrs mcghee’s combined wages by more than percent considering petitioner and mrs mcghee’s financial circumstances during and shortly before it would appear reasonable to conclude in the absence of evidence to the contrary that the level of expenditures occasioned by this influx of embezzled funds was unusual compared with past spending levelsdollar_figure we are not persuaded that petitioner would have been unaware of this suddenly increased level of expenditures or of the discrepancy with reported income after all petitioner is highly educated with a master’s degree in business administration he personally prepared the original joint tax returns he was very involved in the family’s finances he testified that he took care of the mortgage and the bills and insurance and utilities and stuff like that during mrs mcghee deposited the embezzled funds in a bank of oklahoma checking account that she held jointly with petitioner petitioner testified that he never saw any of the bank statements for this account until much later and that he did not even know it was a joint account or in which bank it was held the evidence shows however that petitioner wrote several 12in or petitioner and mrs mcghee filed for bankruptcy in petitioner and mrs mcghee offered to pay the irs dollar_figure to compromise over one-half million dollars of tax_liability for tax years through according to information included in the administrative record in accepting this offer the irs determined that their combined annual wages for were dollar_figure that their equity in all their assets not counting the income stream from their wages was about dollar_figure and that their allowable monthly living_expenses were dollar_figure per month the record contains no suggestion that petitioner and mrs mcghee in seeking an offer-in-compromise ever claimed living_expenses exceeding their combined wages checks on this joint account during the years at issue moreover we find petitioner’s testimony difficult to square with the application_for an offer-in-compromise that he and mrs mcghee submitted to the irs in date and signed under penalties of perjury this application required petitioner and mrs mcghee to submit form 433-a collection information statement for wage earners and self-employed individuals listing all bank accounts and balances although the record does not contain the form 433-a submitted with their offer-in-compromise the offer acceptance report of respondent’s appeals_office which is in evidence indicates that they had reported a bank of oklahoma checking account with a balance of dollar_figure it seems apparent then that petitioner had knowledge of and access to the joint bank of oklahoma checking account before signing the original joint income_tax return on date petitioner claims that burch george initially indicated that it intended to treat the embezzled funds as a loan and that they expected repayment he claims that he was advised that the embezzlement proceeds would not constitute taxable_income on cross-examination however he conceded that mrs mcghee’s criminal lawyer had advised him that it was doubtful that the embezzled funds would be treated as a loan for tax purposes unless petitioner or mrs mcghee made a lump-sum repaymentdollar_figure 13petitioner testified that he could not remember whether he continued petitioner also conceded that at the time he was unable to make any lump-sum repayment furthermore any confusion about the manner in which burch george might have regarded the embezzlement proceeds should have been clarified no later than date when burch george filed a civil suit against petitioner and mrs mcghee seeking recovery_of the embezzled funds plus damages and costs in any event because we have concluded that petitioner knew or should have known of the income from the embezzlements it is irrelevant whether he knew it was taxable see 292_f3d_800 d c cir affg tcmemo_2000_332 282_f3d_326 5th cir affg 115_tc_183 price v commissioner tcmemo_1987_360 d conclusion about equitable relief as indicated by the foregoing analysis four factors are neutral two of the factors--compliance with federal tax laws and economic hardship--favor relief two of the factors-- significant benefit and knowledge--weigh against relief thus as respondent acknowledges a strictly mathematical balancing of the factors shows them to be in equipoise if we were to conclude on this score that there is an evidentiary tie then continued discussed this matter with a tax lawyer we find it difficult to believe that petitioner would have relied on a criminal lawyer for this important tax_advice without consulting a tax lawyer petitioner would lose for failure to carry his burden_of_proof but rather than decide this case on that basis we conclude on a preponderance of all the evidence that petitioner is not entitled to equitable relief in reaching this conclusion we take into account petitioner’s lack of credibility on several key points as well as his seeming lack of good_faith in waiting until after the irs had opened an audit on hi sec_2002 tax_year to file amended joint returns reflecting the embezzlement proceeds that he had at that point long known about but had not previously reported iv conclusion petitioner is not entitled to relief under sec_6015 or f to reflect the foregoing decision will be entered for respondent
